IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT




                            No. 00-10483


UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

v.


REAL PROPERTY KNOWN AS 1700 DUNCANVILLE ROAD, DUNCANVILLE, TEXAS,
INCLUDING ALL BUILDINGS, APPURTENANCES, AND IMPROVEMENTS THEREON;
ET. AL.,

                                                         Defendants,

SAM SBINI; LISA SCHRANK

                                               Claimants-Appellants.




         Appeals from the United States District Court
               for the Northern District of Texas
                        (3:99-CV-0996-T)

                          February 12, 2001

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     In this civil forfeiture action, Claimants-Appellants Sam

Sbini and Lisa Schrank appeal the district court’s grant of the


     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.

                                  1
motion of Plaintiff-Appellee (the government) for summary judgment.

Claimants-Appellants     contend   that   (1)   the   property   was   not

“involved in” a money laundering transaction (in violation of 18

U.S.C. § 1957) as required by the applicable forfeiture statute (18

U.S.C. § 981(a)(1)(A)), (2) the forfeiture constitutes an excessive

fine under the Eighth Amendment, and (3) the burden of proof

applied by the district court pursuant to 18 U.S.C. § 981 violates

the Fifth Amendment’s prohibition against the loss of property

without due process of law.    Having carefully and fully considered

the record and the arguments and briefs of counsel as well as the

opinion of the district court, we are satisfied that summary

judgment was properly granted, and we affirm the judgment of the

district court for essentially the same reasons set forth in its

comprehensive opinion.

AFFIRMED.




                                    2